Citation Nr: 1139382	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  05-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984, with subsequent unverified service from December 1984 to November 1987.  

This matter originally came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2004 rating decision, by the Waco, Texas, Regional Office (RO.  

On December 30, 2008, the Board issued a decision that denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In April 2009, the Veteran's representative and the VA General Counsel filed a joint motion to vacate the Board decision and remand the claims for service connection.  The Court granted the motion by an order issued in May 2009.  

In July 2009, the Board remanded the issue on appeal to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1. The Veteran's complaints of psychiatric symptoms during service are attributed to his abuse of alcohol and drugs.

2.  The probative evidence of record does not show continuous psychiatric symptoms after service, and the weight of the evidence demonstrates that a currently diagnosed acquired psychiatric disorder, including bipolar disorder, is not related to the Veteran's active duty service.

3.  The Veteran is not competently diagnosed with PTSD.  


CONCLUSION OF LAW

The weight of the evidence is against a finding that an acquired psychiatric disorder, to include bipolar disorder, is due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  A March 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Although complete notice did not pre-date the adverse decision on appeal, such notice was accomplished by the March 2006 communication and the claim was thereafter readjudicated, curing the timing defect.  Accordingly, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records.  The claims file demonstrates that the Veteran's complete STRs could not be located.  In such situations, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Here, the record shows that the RO made diligent and extensive efforts to obtain them and has attempted to search for other forms of records that support the Veteran's case. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, the RO sent the Veteran a letter in March 2007 notifying him of its actions consistent with the requirements of 38 C.F.R. § 3.159(e)(1).  

Otherwise, the claims file contains the pertinent post-service reports of VA and private treatment and examination that the Veteran identified as relevant.  Moreover, his statements in support of the claim are of record.  

Although a November 2009 VA examination report cites to VA treatment records not presently associated with the claims file, the VA examiner's narrative provides a comprehensive summary of the missing records pertinent to the claim, and there is no indication that the VA examiner's narrative does not accurately summarize the outstanding records.  Thus, remand to obtain the actual VA records is not required as it would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Veteran was afforded a VA examination in November 2009 to determine whether a claimed psychiatric disorder is due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed psychiatric disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the July 2009 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for an appropriate VA psychiatric examination to determine the nature and etiology of any psychiatric disorder found, to include anxiety, depression and bipolar disorder.  The examiner was asked to specifically comment as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently found psychiatric disorder, to include anxiety, depression and bipolar disorder, is related to the Veteran's service, with complete rationale for all opinions expressed.  

Upon remand, the Veteran underwent an adequate VA examination in November 2009, as explained directly above.  The AMC/RO then readjudicated the matter in a December 2009 supplemental statement of the case (SSOC), as directed by the Board.  Therefore, the Board finds that there was substantial compliance with the July 2009 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder. 

An initial matter, the Board notes that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  If a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  The Veteran may identify the scope of his claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

Also, if a submitted claim does not identify the nature of the claimed disability, but is submitted with medical records "clearly discuss[ing] disabilities or specific symptoms other than those listed on the application, it may be inferred" that the claimant intended to claim disorders suggested by medical records.  See Brokowski, 23 Vet App. at 88 [emphasis in original].  However, claims that present distinct factual bases, such as medical disorders with different medical causes, may be distinguished and adjudicated independently, even if a veteran feels that they are the same.  See Tyrues v. Shinseki, 23 Vet. App. 166, 187 (2009), aff'd  631 F.3d 1380 (Fed. Cir. 2011); Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  

In the present case, the scope of the Veteran's claim was initially found to encompass anxiety, depression, and bipolar disorder.  More recently, in September 2011, the Veteran's service representative argued that the scope of the claim should also include PTSD.  Thus, the Board finds that the scope the present claim reasonably encompasses a claim of service connection for any psychiatric disorder, including, but not limited to, anxiety, depression, bipolar disorder, and PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

No compensation shall be paid if the disability is a result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  For the purpose of determining entitlement to service-connected and nonservice-connected benefits the definitions in §§ 3.1(m) and (n) apply in except as modified within paragraphs (c)(1) through (c)(3) of this section. 38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs. A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs. Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs that (1) it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2).

Likewise, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).  For the purpose of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and competency in determining the weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

If a veteran's service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The legal standard for proving a case of service connection is not lowered, although the Board has an increased obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the present case, the Board finds that the weight of the more probative evidence is against the claim.  For sake of clarity, the Board will separately address the issue of service connection for PTSD.  

A.  Service connection for a Psychiatric Disorder 
Other Than PTSD

The relevant post-service medical treatment records in this case establish that the Veteran has been competently diagnosed with a psychiatric disorder during the pendency of the appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Most recently, at a November 2009 VA examination, the Veteran was diagnosed with bipolar disorder, type I, most recent episode depressed; alcohol, cocaine and marijuana dependence, in remission; and antisocial traits.  

Thus, the central issue in this appeal concerns whether a current psychiatric disorder had its onset during service.  See Davidson, 581 F.3d at 1316.  
On this issue, the available service treatment records (STRs) consist of the Veteran's enlistment examination dated in October 1981, indicates normal psychiatric findings.  Otherwise, the STRs are missing.  

Generally, where service medical records were destroyed, a veteran is deemed competent to report about factual matters about which he had firsthand knowledge, including events that occurred during service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Here, however, the Veteran has given conflicting accounts of his experiences during service.  

First, in direct support of his present appeal, the Veteran wrote a testimonial statement in May 2004 contending that his bipolar symptoms had been continuous since he "got out of the military," although a diagnosis was not rendered until 1997.  Then, in a July 2005 statement, the Veteran wrote that his STRs would show treatment for his claimed condition.  

In comparison to these two testimonial statements, the objective evidence includes frequent post-service medical records reflecting the Veteran's account of drug and alcohol use prior to service, during service, and after service.  During a November 2009 VA examination (discussed in more detail below), the Veteran reported drinking more heavily during service with associated behavioral problems, which lead to him being required to attend a class called "Managing Your Mental Health."  

In addition to the November 2009 VA examination, the pertinent evidence of record includes two private, post-service evaluations dated in April 2000 reflecting the Veteran's report that he had no psychiatric problems except in connection with his drug use.  

Upon consideration of this record, the Board finds that it is less likely than not that the Veteran's symptoms began during service.  His May 2004 and July 2005 testimonial statements are found to be less credible as they were written in direct support of his present appeal.  Similarly, several VA domiciliary (DOM) records contemporaneous to these testimonial statements, including in September 2004, indicate that the Veteran was "manipulating" for secondary gain.  See Caluza, 7 Vet. App. at 511.  For these reasons, the Board finds that the May 2004 and July 2005 testimonial statements are not credible evidence demonstrating onset of his bipolar symptoms during service. 

The Board finds more persuasive the Veteran's accounts of substance abuse during service, which resulted in him being required to attend a class to address his substance abuse.  Especially important in this regard, the Veteran's statements regarding his substance abuse history have been more consistent over time and throughout the private and VA treatment records.  See Caluza, 7 Vet. App. at 511.  These records tend reflect the Veteran's candid statements made for treatment purposes without any indication of the competing interest in financial gain evident in his testimonial statements.  See Gahman v. West, 12 Vet. App. 406 (1999); Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Because they are more credible, these statements are afforded greater probative weight.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

For these reasons, the Board finds that the more probative evidence of record weighs against a finding that a current psychiatric disorder manifested during the Veteran's active duty service.  Rather, the evidence shows only that the Veteran had difficulty with substance abuse during his time in service.  

Also weighing against the claim, the more probative evidence of record demonstrates that the Veteran did not experience continuous symptoms of an acquired psychiatric disability after service.  

Although the Veteran himself has described having continuous symptoms since service, as indicated, his assertions are again found to be not credible.  Importantly, the record includes overwhelming evidence, including the Veteran's own earlier statements, establishing that his current psychiatric symptoms did not manifest for many years after his December 1984 service separation. 

For instance, the first post-service treatment records consist of VA mental health records from August 1998, which reflect treatment for substance abuse.  These records do not show symptoms or diagnosis of a psychiatric disorder (other than substance abuse).  In fact, in one October 1998 record, it is expressly noted that the Veteran did not have any psychiatric problems.  A different evaluation in October 1998 reflects complaints of depression, anxiety, and difficulty concentrating and remembering the past, which the Veteran attributed to his drug use and its consequences.   The Veteran expressly denied any problems related to service, except for one Article 15 for walking off guard duty.  

An April 1999 VA mental health intake record likewise reflects the Veteran's report of his substance abuse history, but he again denied a psychiatric history.  An April 2004 VA domiciliary (DOM) record notes treatment for depression with bipolar features since 1997, although several days later in April 2004, he complained of mood swings and indicated that he had been on Lithium since 1988.  

A non-VA record dated in April 2000 shows complaints of and treatment for depression beginning in 1996, related to a nervous breakdown, and in 1998, when he was treated for auditory hallucinations and depression.  Importantly, however, it is noted that the Veteran agreed with the examiner that illicit drugs, primarily crack cocaine, were the source of his psychological problems.  The Veteran reported that he had no psychiatric problems prior to using drugs.  Several days later in April 2000, the Veteran again admitted that his psychiatric problems began after he started using drugs.  It is noted that he had drug rehabilitation in 1996, then psychiatric treatment beginning in 1998 at VA.  He complained of problems "long before he sought treatment," including suicide attempts in 1994.  

Although these records reflect varying accounts of when his psychiatric symptoms (non-drug and alcohol related) began, they overwhelmingly demonstrate the Veteran's own account of having symptoms that began after his service separation, and well beyond the first post-service year.  Again, the Veteran's verified service ended in December 1984.  The very earliest suggestion of psychiatric treatment is in 1988, when the Veteran indicated that he was put on Lithium.  (The Board notes that the date of such treatment may well have been long after 1988- in fact, in an October 2000 VA treatment record, the Veteran expressly indicated that he had started taking Lithium in February 2000.  Again, the Veteran has proven himself an inconsistent and unreliable historian and it is quite uncertain as to whether any psychiatric care, as opposed to merely substance abuse treatment, was actually occurring as early as 1988.)

Again, the statements regarding medical history made during VA and non-VA treatment were offered for treatment purposes without any indication of a competing interest in financial gain.  See Gahman, 12 Vet. App. 406; Rucker, 10 Vet. App. at 73.  Therefore, the Board finds them highly persuasive.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Most importantly in this appeal, the Veteran, as indicated, underwent a VA examination in November 2009.  In reviewing the history of the case, the VA examiner performed a clinical interview, reviewed the claims file, the Veteran's DD Form 214, and VA medical records, and performed a mental status examination and objective testing, which consisted of the PTSD checklist (PCL), and Quick Inventory of Depressive Symptomatology-Self Report (QIDS-SR).  

During the clinical interview, the Veteran informed the VA examiner that he had "big time behavior problems" prior to entering active service, which included being involved in a gang, earning poor grades in high school, and being charged with aggravated assault.  Furthermore, according to the Veteran, he started drinking alcohol heavily during high school from age 16, and using marijuana at age 13.  He denied any mental health treatment prior to service.  With regard to his mental health history, the Veteran reported first receiving mental health care in 2000 in the Department of Corrections, where he was diagnosed with bipolar disorder.  Previously, he had had substance abuse treatment at VA, first in 1988.  In reviewing the VA treatment records, the VA examiner noted an October 2009 admission, which showed diagnoses of bipolar disorder, type 1, most recent episode depressed with psychotic features; cocaine and alcohol dependence, and marijuana abuse, in remission.  With regard to his history during service, the Veteran reported drinking more heavily during service with associated behavioral problems, for which he was required to attend a class called "managing Your Mental Health."  He explained that the class was not specifically for people with alcohol and drug problems, but also dealt with how to cope with stress and anger.  

Based on the examination results, the November 2009 VA examiner diagnosed bipolar disorder, type I, most recent episode depressed; alcohol, cocaine and marijuana dependence, in remission; and antisocial traits.  In summarizing the Veteran's case, the VA examiner explained that the overall picture was of an individual who had made a poor adjustment prior to entering active service to the extent that there were many gross indications of behavior control problems, substance abuse, and family dysfunction.  The Veteran did not appear to come from a deprived or abusive background, but he did exhibit early in life disturbances of conduct that would predict his psychiatric and psychosocial adjustment problems as an adult.  With regard to the likely etiology of bipolar disorder, the VA examiner opined that is it less likely than not that the disorder was related to the Veteran's service.  The VA examiner reasoned that the Veteran reported being diagnosed first in 2000; there was no evidence of symptoms prior to or during service; he was not diagnosed during service, and his only contact during service involved a group for substance abuse and anger issues.  The VA examiner also determined that polysubstance dependence could not be attributed to service, citing the history of heavy alcohol and marijuana use in high school, prior to service.  

The Board, after careful consideration, finds that the November 2009 VA examiner's conclusions are highly probative.  First, the VA examiner thoroughly reviewed the facts of the case, including taking into consideration the Veteran's own lay statements.  Moreover, the VA examiner provided clear conclusions supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In September 2011, the Veteran's service representative argued that the November 2009 VA examination results should be afforded limited probative weight.  First, the representative argued, the VA examiner did not offer an adequate explanation as to why the Veteran did not experience symptoms of bipolar disorder during service, in light of his assertions that he attended classes for anger management during service.  Second, the representative argued, the VA examiner did not consider the Veteran's account of having continuous post-service symptomatology.  

The Board finds no merit to the service representative's September 2011 arguments.  The first contention is simply unsupported.  The VA examiner discussed and explained the Veteran's anger management class during service, which the Veteran himself made clear to the VA examiner was required due to "heavy drinking and behavior problems."  After noting this class during service, the VA examiner went on to reason that there was no evidence of bipolar symptoms during service.  Thus, an overall reading of the VA examiner's opinion makes clear that it was his conclusion that the Veteran did not experience symptoms of bipolar disorder during service, even taking into consideration the class for "substance abuse and anger issues." The Veteran's service representative did not provide any further argument as to how this explanation is inadequate.  

Similarly, with regard to the second contention, the Veteran did not inform the November 2009 VA examiner that he had continuous post-service symptomatology.  To the contrary, the Veteran informed the VA examiner that his mental health history first involved the diagnosis of bipolar disorder in 2000.  Even accepting that the VA examiner did not take into account the Veteran's testimonial statements of record asserting continuous post-service symptomatology, the Veteran's statements on this question are found not credible, as explained above.  Thus, it is immaterial that the November 2009 VA examiner did not take these testimonial statements expressly into account.  

For these reasons, the Board finds that the probative weight of the VA examiner's opinion is not diminished, as suggested by the Veteran's service representative.  Rather, the opinion is the most probative evidence of record addressing whether the Veteran's bipolar disorder may be related to his service.  Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds that the more probative evidence of record weighs against the claim.  Thus, service connection for a psychiatric disorder other than PTSD is not warranted.   

B.  Service Connection for PTSD

The Veteran also contends that service connection is warranted for PTSD.  

Establishing service connection for PTSD requires (1) a clear and unequivocal PTSD diagnosis conforming to DSM-IV; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Id. at 143-44.

In the present case, the objective evidence of record establishes that the Veteran is not competently diagnosed with PTSD.  

An October 2000 VA mental health assessment reflects the Veteran's complaints of exposure to trauma in Desert Storm with nightmares and flashbacks and other symptoms.  A diagnosis of PTSD was made, but it was explained that although he may meet the criteria for PTSD clinically, these were not his chief complaints and it did not severely affect his functioning.

A January 2004 VA emergency room (ER) admission record shows that the Veteran presented with a previous diagnoses of polysubstance dependence, bipolar disorder, type I with psychotic features, and "probably" PTSD.  After further evaluation, however, the provisional assessment was substance-induced mood disorder versus bipolar disorder; and polysubstance dependence.  

VA mental health records from January 2004 and March 2004 show that the Veteran did not meet the DSM-IV criteria for PTSD upon screening.  

Most recently, during the November 2009 VA examination, cited above, the Veteran informed the VA examiner that his military occupational specialty (MOS) during service involved warehouse work and he did not serve in a combat zone.  The Veteran told the VA examiner that he witnessed a friend shoot himself in the head and die during service in 1982.  The Veteran described post-service trauma as involving a divorce, his grandmother's and sister's deaths, and being hit in the head in 2004.  In reviewing the results of objective testing, the VA examiner noted that the results were of questionable validity as the Veteran could not keep consistent the stressful experience that he related to his PTSD symptoms.  The VA examiner also found significant that the Veteran had not mentioned the suicide of a friend during service until a clinical interview in 2009.  The VA examiner opined that the Veteran's diagnosis of PTSD was not supported by the available information. Overall, the VA examiner found that the psychometric findings were inconsistent with information gathered during the diagnostic and social history interviewed for presence and level of symptomatology.  This discrepancy, according to the VA examiner, was possibly due to the Veteran's apparent tendency to exaggerate his symptoms when asked directly to rate their severity.  The Veteran also seemed to have a difficult time being specific about his experiences and his symptoms.  Given this inconsistency, the VA examiner reiterated that conclusions about a PTSD diagnosis based on the psychometric findings could not be advanced.  

The November 2009 VA examiner also noted that PTSD had been diagnosed at VA more recently in October 2009. The VA examiner explained that the Veteran did not appear to suffer from PTSD symptoms prior to service and that his current diagnosis was questionable.  The VA examiner noted an October 2000 mental health record reflecting the Veteran's report of combat in Desert Storm, which was inconsistent with the evidence confirming that he did not have combat service.  Thus, it was the VA examiner's opinion that it was less likely than not that the Veteran experienced a Criteria A even during service or that he current has a valid diagnosis of PTSD.  

The Board finds upon review of the record that the November 2009 VA examination is the most probative evidence addressing whether the Veteran has a valid diagnosis of PTSD.  Importantly, the VA examiner reviewed the pertinent history, but noted that the prior diagnosis in October 2009 was based on an inaccurate account of the Veteran experiencing combat during service, which is an adequate basis for rejecting the diagnosis.  See Cohen, 10 Vet. App. at 153.  Moreover, the VA examiner also thoroughly explained the basis for these conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Otherwise, although the Veteran himself has indicated in testimonial statements that he has been diagnosed with PTSD, the provisions of 38 C.F.R. § 3.304(f) specifically require medical evidence diagnosing the disorder.  Therefore, his own lay assertions are nonprobative evidence.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.
 
In light of the foregoing, the Board finds that service connection for PTSD is not warranted.  Again, the record fails to establish a valid diagnosis of that disorder, and "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  

In summary, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for a psychiatric disorder.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


